UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6805



BARRY HALL,

                                              Plaintiff - Appellant,

          versus


BRETT EDMONDS; D. A. BRAXTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-136)


Submitted:    September 9, 2004       Decided:   September 15, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Barry Hall appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and his subsequent

motions to amend his complaint, to alter judgment, and for relief

from judgment.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Hall v. Edmonds, No. CA-04-136 (W.D. Va.

Mar. 24 and Apr. 16, 2004).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -